DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Claim Interpretation
The term “adjacent” in the claims (see claim 1) has been interpreted as the definition of adjacent inclusive of “not distant, nearby” because this interpretation is supported by the instant specification and drawings as filed. Narrower interpretations such as “having a common endpoint” or “immediately preceding or following”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 5 from which the claim depends requires that the second heater controller is configured to correct the set temperature based on a deviation of the detection temperature of the second temperature sensor with respect to a reference temperature. Claim 6 then requires that the second heater corrects the set temperature only when a value obtained by subtracting the detection temperature of the second temperature sensor from the reference temperature has a positive value. This is unclear because it is unclear if the “value obtained by subtracting the detection temperature of the second temperature sensor from the reference temperature” is the same deviation of claim 5 from which the claim depends or if this is a different value from the deviation of claim 5. Consistent with the instant specification, the claim is interpreted as this calculation is the deviation referred to in claim 5. Applicant is kindly requested to amend the claim to clarify the deviation is the same calculation or value by amending claim 6 to refer to the deviation and clarify how it is calculated or measured or to amend claim 5 to clarify how the deviation is calculated or measured.
Regarding claim 14, the claim refers to a second deviation of the detection temperature sensor with respect to a reference temperature in lines 3-5 and then indicates that the filter is configured to allow the second deviation to be inputted only when the second deviation has a positive value in lines 10-11. It is unclear what applicant means by deviation. Deviation is defined as the difference between a value in a distribution or set and a fixed number such that the deviation is the second temperature (T2) - reference temperature (Tr). This results in a positive deviation value when the measured second temperature is greater than the reference temperature. Applicant’s specification refers to the deviation and demonstrates the calculation as Tr - 
Claim 14 is further unclear because lines 10-11 indicate that filter is configured to allow the second deviation to be inputted only when the deviation has a positive value. It is unclear to what this is inputted. The lines 12-13 then indicate the heater controller corrects the set temperature based on the second deviation outputted from the filter. It is unclear if this is referring to the same input from the filter or if this is different and corrections are made when there is a positive or negative deviation. Consistent with the instant specification [0064] and for the purpose of compact prosecution on the merits, these limitations are being interpreted as the filter and heater controller cooperate such that the set temperature is only corrected based on the second deviation when it (Tr-T2) is positive. Applicant is kindly requested to amend the claim to clarify this coordinated control. Applicant is further requested ensure the claim is clear that the correction to the set value is based on the first deviation only when the second deviation (Tr-T2) is equal to or less than 0 and the correction to the set value is based on the first and the second deviation when the second deviation (Tr-T2) is positive. Applicant may wish to contact examiner to discuss ways to incorporate these features into the claim in a clear manner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaji (prev. presented US4980017) in view of Witkin (prev. presented US 3922527) and Cochran (prev. presented US 4718022).
Regarding claim 1, Kaji teaches substrate liquid processing apparatus (Fig 1), comprising: a processing tub (18 Fig 1) which is configured to store therein a processing liquid and in which a processing of a substrate is performed by immersing the substrate 
Regarding claim 4, the combination remains as applied to claim 1 above. Kaji teaches the processing tub has an inner tub to store the processing liquid and in which the substrate processing is performed (Fig 1) and an outer tub (shown not numbered Fig 1 around upper portion of the tub) configured to receive liquid overflowing from the inner tub (col 4, ln 3-11). In the combination as applied to claim 2, the first temperature 
Regarding claim  5, the combination remains as applied to claim 4 above. Witkin further teaches the controller (88 Fig 2) (note this is a computer or functional equivalent see col 8, ln 7-20) has a feedback control unit to perform feedback control on an output of the heater based on deviation of the detected temperature of the first sensor with respect to a set temperature to maintain a set temperature (col 5, ln 1-20) and a correction unit to correct the set temperature based on a deviation of the detection temperature of the second temperature sensor with respect to a reference temperature (col 5, ln 1-20 and col 7, ln 40-66 and col 8, ln 10-30).
Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin and Cochran as applied to claim 1 above, and further in view of US Patent Application Publication 2014/0060457 of Hill et al., hereinafter Hill.
Regarding claim 6 and 7, the combination remains as applied to claim 5, Witkin teaches the correction unit corrects the set temperature when a value obtained by subtracting the detection temperature of the second temperature sensor from the reference temperature has a positive value (col 5, ln 1-20 and col 7, ln 40-66) and the correction unit adds the value obtained by subtracting the detection temperature of the second temperature sensor from the reference temperature to the set temperature (col 5, ln 20-55 and col 7, ln 40-66). The combination fails to teach correction based on the 
Regarding claim 14, the combination remains as applied to claims 6 and 7 above. It is noted that the controller includes a filtering structure to ensure that only the desired values result in a correction control [0034].
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin and Cochran as applied to claim 1 above, and further in view of Janotta (prev. presented US 4915507).
Regarding claim 8, this represents a duplication of parts of the sensors of Kaji. Additionally, addressing the same problem of monitoring temperature of a liquid in a tank (abstract), Janotta teaches that is it known to use a plurality of temperature sensors in the tank (42, 44,46, 48, 50 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kaji to include the sensor in the tank (15 Fig 1) includes a plurality of sensors because Janotta teaches 
Regarding claim 9, the combination remains as applied to claim 8 above. The controller of Witkin in the combination is configured to perform feedback control of the heat generation amount of the heater based on the temperature obtained by the two temperature sensors (col 5, ln 1-20 and col 7, ln 40-66) in the combination as applied to claim 8, this includes two temperature sensors in the tank and therefore the detected temperatures represent a temperature of the tank and the heaters are controlled to reach a set value.
Regarding claim 10, the combination as applied to claim 9, the representative temperature is an average value of the detection temperatures of the at least two temperature sensors based on the plurality of sensors in the tank as taught by Janotta (col 3, ln 50-60).
Regarding claim 11, the combination including Janotta demonstrates a plurality of sensors which are arranged in a symmetrical position (col 3, ln 40-60). Janotta also teaches 1-5 sensors (col 3, ln 40-60 taught as one or more and an example of 5). This includes even numbers of sensors. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin  and Cochran as applied to claim 5 above, and further in view of Yokomizo (prev. presented US 6399517).
The combination remains as applied to claim 5 above. The combination fails to teach a liquid level control unit and fails to teach a drain unit. In the same field of endeavor of an apparatus for bath liquid processing of a substrate (abstract), Yokomizo In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin and Cochran as applied to claim 1 above, and further in view of Park (prev. presented US 2003/0012254).
The combination remains as applied to claim 1. The combination fails to teach the controller has a function of determining, based on the detection temperatures of the at least two temperature sensors, whether there is a possibility that one of the at least two temperature sensors has abnormality. In the same field of endeavor of a bath apparatus with temperature control [0027], Park teaches the controller has the function of determining based on the detection temperatures whether there is a possibility that the temperature sensors has an abnormality [0038-0039]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kaji in view of Witkin to include the controller having the function to determine a defective temperature sensor because Park teaches this prevents erroneous temperature control [0038].
Response to Arguments
Applicant's arguments filed 06/17/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p8-10) Cochran is not analogous art. This is not persuasive because they address the same problem of controlling temperature of a circulating liquid.
In response to applicant's argument that Cochran fails to teach the sensor is after the processing tub because it is after a water tank (reply p8-10), the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the combination Kaji teaches two sensors and Cochran teaches the feed forward sensor after a tank of liquid to be flowed through the heater and before the heater. Further, the precise position of the feed forward tank represents a mere rearrangement of parts of the apparatus. Further, adjacent, as noted in the claim interpretation, is inclusive of nearby. Therefore even if applicant is persuasive that Cochran can only teach an upstream sensor for the heater, this is “nearby” the outlet of the tank. Therefore, applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,625,096 taches a liquid bath temperature control with two positions of temperature sensors (Fig 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716